Citation Nr: 0103951	
Decision Date: 02/08/01    Archive Date: 02/15/01

DOCKET NO.  99-20 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military Affairs Bureau for Veterans 
Affairs and Assistance


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1943 to 
March 1946 and from October 1950 to November 1951.  

This appeal arises from a June 1999 rating decision of the 
Philadelphia, Pennsylvania, regional office and insurance 
center (ROIC) which denied service connection for bilateral 
hearing loss. 

On February 29 2000, the veteran appeared in Philadelphia, 
Pennsylvania, for a videoconference hearing before the 
undersigned Acting Member of the Board sitting in Washington, 
D.C.  The veteran accepted this hearing in lieu of a personal 
hearing.  A transcript of the videoconference hearing is of 
record.  

During the course of the February 2000 hearing, the veteran 
raised the issue of service connection for tinnitus.  The RO 
has yet to consider this issue.  Nevertheless, as the issue 
of veteran's entitlement to service connection for tinnitus 
is not inextricably intertwined with the current appeal, the 
issue is referred to the RO for the appropriate action.


REMAND

The veteran contends that he currently suffers from bilateral 
hearing loss.  He asserts that his hearing problem was caused 
by the acoustic trauma that he was repeatedly exposed to 
during his service in World War II.  While stationed aboard 
the USS Zaniah (AG 70), he states the vessel was subjected to 
heavy Japanese aerial attacks, and that the ship's five-inch 
guns were used to engage the enemy.  He says he was a part of 
the gun crew and stood directly underneath the guns when they 
were fired.  The veteran further asserts that he was never 
supplied any hearing protection.  He maintains the acoustic 
trauma he experienced during these periods was profound.  He 
notes that studies performed by the U.S. Army have 
consistently shown that military personnel are routinely 
exposed to dangerous levels of noise.  The veteran also 
reported that he was had noise at exposure at work at Parish 
Pressed Steel following service.  He indicated that he had 
hearing tests done during that employment and that he was 
issued hearing protection.

On VA examination in June 1999, the diagnosis was that of 
bilateral hearing loss.  The examiner noted that it was 
certainly possible that some of his hearing loss was related 
to noise exposure in service although occasional on-the-job 
noise exposure over the years could have added to that.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this statute eliminates the concept of a well-
grounded claim, redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist 
claimants in developing evidence, and supercedes the decision 
of the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA of 
2000, Pub. L. No. 106-475, § 7, 114 Stat. 2096, 2099-2100 
(2000); see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty-to-assist 
provisions contained in the new law.  See VCAA, Pub. L. No. 
106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  In addition, because the VARO has not yet considered 
whether any additional notification or development action is 
required under the Veterans Claims Assistance Act of 2000, it 
would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet.App. 384 (1993); VAOPGCPREC 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

The Board finds that the veteran should be afforded a VA 
examination to include an opinion as to the likely etiology 
of his bilateral hearing loss.  

In addition, any other pertinent medical records should be 
obtained for review by the examiner in connection with the 
examination.

Accordingly, this case is REMANDED for the following action:

1.  The RO should request that the veteran 
submit the names and addresses of all VA and 
non-VA medical care providers who have treated 
him, since his service separation, for hearing 
loss, to include hearing examinations 
conducted while he was employed by Parish 
Pressed Steel or any other hearing 
examinations that may have been performed 
shortly after his service discharge.  He 
should also be asked to state the approximate 
dates of when he served aboard the USS Zaniah 
(AG 70).  After securing the necessary 
releases, the RO should obtain any such 
records (not already on file) and permanently 
associate them with the claims file.

2.  The RO should contact the National Personnel 
Records Center (NPRC) and request copies of the 
veteran's service personnel records.  In so doing, 
the RO should attempt to ascertain the veteran's 
military occupational specialty (MOS) during both 
periods of his active service.

3.  Based on the information received from the 
veteran and the NPRC, the RO should then make a 
determination as to whether the veteran engaged in 
combat during his military service.  If the answer 
is in the affirmative, adjudication of the claim 
should then be undertaken in accordance with the 
provisions of 38 U.S.C.A. § 1154(b).

4.  Upon completion of the above development, the 
RO should schedule the veteran for a VA audiology 
examination. The veteran should be notified of the 
date, time, and place of the examination in 
writing.  The claims folder, to include a copy of 
this Remand, must be made available to and be 
reviewed by the examiner prior to the examination.  
All indicated audiometric testing should be 
conducted.  The examiner should state on opinion 
as to the likelihood that the veteran's hearing 
loss is etiologically related to any incident, 
accident, or exposure that occurred during his 
military service.  All opinions expressed should 
be supported by reference to pertinent evidence.

5.  Following completion of the foregoing, the 
RO must review the claims folder and ensure 
that all of the foregoing development actions 
have been conducted and completed in full.  If 
any development is incomplete, including if 
the requested examination does not include all 
test reports, special studies or opinions 
requested, appropriate corrective action is to 
be implemented.

6.  The RO must review the claims file and 
ensure that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, is 
completed.  In particular, the RO should ensure 
that the new notification requirements and 
development procedures contained in sections 3 
and 4 of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 (Nov. 17, 2000), 
Fast Letter 00-92 (Dec. 13, 2000), and Fast 
Letter 01-02 (Jan. 9, 2001), as well as any 
pertinent formal or informal guidance that is 
subsequently provided by the Department, 
including, among others things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent Court 
decisions that are subsequently issued also 
should be considered.  

7.  If the benefit sought on appeal remains 
denied, the appellant and the appellant's 
representative, if any, should be provided with 
a supplemental statement of the case (SSOC).  
The SSOC must contain notice of all relevant 
actions taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on appeal, to 
include the provisions of 38 U.S.C.A. § 
1154(b), 38 C.F.R. §§ 3.303 and 3.385, and 38 
C.F.R. § 3.655, if appropriate.  An appropriate 
period of time should be allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet.App. 369 (1999).  The purpose of this REMAND is 
to obtain additional factual and medical evidence and to 
afford due process.  The Board intimates no opinion, either 
factual or legal, as to the ultimate conclusion warranted in 
this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	K. J. ALIBRANDO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


